Citation Nr: 0909701	
Decision Date: 03/16/09    Archive Date: 03/26/09

DOCKET NO.  07-27 624	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to educational assistance benefits under Chapter 
30, Title 38, United States Code (Montgomery GI Bill 
benefits).


ATTORNEY FOR THE BOARD

Dylan R. Kytola, Law Clerk


INTRODUCTION

The Veteran had active duty military service from October 
1975 to September 1978 and from February 1983 to February 
2000.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a June 2006 decision by the 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) in St. Louis, Missouri.



FINDING OF FACT

The Veteran's eligibility for the claimed educations benefits 
ended October 21, 2005.


CONCLUSION OF LAW

The Veteran was no longer entitled to educational assistance 
benefits provided by the GI Bill as of October 21, 2005.  
38 U.S.C.A. §§ 3011, 3031 (West 2002).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I. VA's Duties to Notify and Assist

Under 38 C.F.R. § 21.1031(b) (2008), when VA receives a claim 
for educational assistance, it is required to (1) notify the 
claimant of any information and evidence that is necessary to 
substantiate the claim and (2) inform the claimant which 
information and evidence, if any, the claimant is to provide 
to VA and which information and evidence, if any, VA will try 
to obtain for the claimant.  VA may decide a claim on the 
merits notwithstanding failure to provide this notice when a 
complete claim cannot be substantiated because there is no 
legal basis for the claim, or undisputed facts render the 
claimant ineligible for the claimed benefit.  Id. 

In this case, VA did not provide the claimant with the 
required notice.  However, after reviewing the evidence, the 
Board has determined that the facts relevant to the outcome 
of the case are undisputed and that the claimant is 
ineligible for the claimed benefit.  Therefore, failure to 
provide the above-described notice is non-prejudicial to the 
Veteran and not required under the regulation.  Id.

In addition to the duty to notify, VA also has a duty to 
assist the claimant in developing his claim.  38 C.F.R. 
§ 21.1032 (2008).  This duty requires VA to assist the 
claimant by obtaining records in the custody of a federal 
department or agency and by making a reasonable effort to 
obtain other relevant records not in the custody of a federal 
department or agency.  Id.  VA may refrain from providing 
assistance when a claim is at least substantially complete 
and there is no reasonable possibility that further 
assistance would substantiate the claim.  Id.

In this case, as described below, all information necessary 
to substantiate the Veteran's claim is already associated 
with the claims file.  Additionally, the Veteran has not 
identified any other relevant evidence that needs to be 
obtained before deciding his claim.  Therefore, VA has 
adequately complied with the duty to assist.

II. Analysis

Pursuant to 38 U.S.C. § 3011(a)(1)(B), a veteran is eligible 
for educational assistance benefits if he or she (1) was 
eligible for chapter 34 benefits as of December 31, 1989; (2) 
was on active duty at any time during the period from October 
19, 1984, through July 1, 1985; (3) continued on active duty 
without a break in service; and (4) after June 30, 1985, 
served at least three years of continuous active duty without 
a break in service.  Id.; see also 38 C.F.R. § 21.7042(a).  
Except as otherwise provided, such benefits are to be used 
during a 10-year period beginning with the date of the 
veteran's last discharge from service.  See 38 U.S.C. § 
3031(a); 38 C.F.R. § 21.7050(a).  However, section 3031, 
title 38, U.S. Code provides that for individuals whose 
eligibility for such benefits is based on 38 U.S.C. § 
3011(a)(1)(B), the 10-year eligibility period is reduced by 
the amount of time that the veteran was not serving on active 
duty during the period beginning January 1, 1977, and ending 
June 30, 1985.  See 38 U.S.C. § 3031(e)(1); 38 C.F.R. § 
21.7050(b).

In this case, the Board notes that the Veteran had a break in 
his active service from September 29, 1978, to February 7, 
1983, a period of 1592 days.  This 1592-day period falls 
within the January 1, 1977, to June 30, 1985, reduction 
period established in 38 U.S.C. § 3031(e)(1).  Deducting this 
period of time from March 1, 2010 (the date 10 years after 
the appellant's last separation from active duty, moved 
forward one day because there will be no February 29 in the 
year 2010), results in the date of October 21.  Therefore, 
the Veteran's end date for eligibility for educational 
assistance benefits expired approximately eight months before 
the Veteran enrolled in his specified program.  Thus, he is 
not entitled to the claimed benefits.

The Board notes that VA may grant an extended period of 
eligibility under the circumstances enumerated in 38 U.S.C. § 
3031(b)(c)(d), and 38 C.F.R. §§ 21.7050, 21.7051.  However, 
based on the facts of record, an extension is not warranted 
in this case.  

The Board acknowledges the Veteran's contention that he 
relied on erroneous advice provided by VA and military 
representatives as to the dates of his eligibility for 
education assistance benefits.  However, this argument alone 
is insufficient to confer the necessary eligibility. 
 Previously, the United States Court of Appeals for Veterans 
Claims has held that the remedy for breach of any obligation 
to provide accurate information about eligibility before or 
after discharge cannot involve payment of benefits where the 
statutory eligibility requirements for those benefits are not 
met.  Harvey v. Brown, 6 Vet. App. 416, 424 (1994); see also 
McTighe v. Brown, 7 Vet. App. 29, 30 (1994) (the payment of 
government benefits must be authorized by statute; the fact 
that a veteran may have received erroneous advice from a 
government employee cannot be used to estop the government 
from denying benefits). 

Notwithstanding the above, the Veteran may specifically 
request equitable relief pursuant to 38 U.S.C.A. § 503 (West 
2002) for a grant of eligibility.  However, such an 
application must be made separately from the issue currently 
on appeal; a grant of equitable relief is solely within the 
discretion of the Secretary of Veterans Affairs, and is not 
within the Board's jurisdiction.  See Darrow v. Derwinski, 2 
Vet. App. 303 (1992).
	(CONTINUED ON NEXT PAGE)





ORDER

Entitlement to educational assistance benefits under Chapter 
30, Title 38, United States Code (Montgomery GI Bill 
benefits) is denied.


____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


